IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
MAZEN AND NINA SHAHIN,
C.A. No. K18C-10-023 WLW
Plaintiffs,
v.

CITY OF DOVER and CHERYL A. :
BUNDEK, City of Dover Tax '
Assessor,

Defendants.

Submitted: January 3, 2019
Decided: January 9, 2019
ORDER

Upon Plaintiffs’ Motion for Reargument.
Dem'ed.

Mazen and Nina Shahin, pro se Plaintiffs.

William W. Pepper, Sr., Esquire of Schmittinger and Rodriguez, P.A., Dover,
Delaware; attorneys for Defendants.

VVITHAM, R.J.

Mazen & Nina Shahin v. City of Dover, et al.
C.A. No. K18C-10-023 WLW
January 9, 2019

1. This Court has before it Plaintiffs Dr. Mazen Shahin and Nina Shahin’s
(“Plaintiffs”) Motion for Reargument pursuant to Delaware Superior Court Civil Rule
(“Rule”) 59(e)l and the City of Dover and Ms. Cheryl Bundek’s (“Defendants”)
response in opposition. The Plaintiffs’ request for reargument is based on the Court’ s
order of December 17, 2018, denying their application for the appointment of
counsel.

2. After considering the Plaintiffs’ motion and status as pro se litigants, and
the Defendants’ response in opposition, the Court finds the motion for reargument
untimely and not in accordance with Rule 78. Therefore, the motion is DENIED.

3. The Court will not restate all facts and procedural history presented in its
previous order,2 but the Plaintiffs filed their latest motion on December 27, 2018.3

4. A motion for reargument pursuant to Rule 59(e) will be granted only if “the
Court has overlooked a controlling precedent or legal principles, or the Court has

misapprehended the law or facts such as would have changed the outcome of the

 

l The Plaintiffs motion on its face appears to be a motion to alter or amend a judgment
pursuant to Superior Court Civil Rule 59(d). However, the Court, in its previous order, denied an
application for appointment of counsel. This is not a judgment and as such, Rule 59(d) does not
appear applicable In the alternative, the Court has converted the Plaintiffs’ motion to a motion for
reargument pursuant to Rule 59(e).

2 In the Court’s previous decision, the Court mistakenly referred to one of the Plaintiffs as
“Mr. Shahin.” This was clearly an oversight. The Court acknowledges its error and apologizes to
Dr. Shahin for the mistake.

3 See n. 1 Supra.

Mazen & Nina Shahin v. City of Dover, et al.
C.A. No. K18C-10-023 WLW
January 9, 2019

underlying decision.”4 lt is not an opportunity to rehash arguments already decided
by the Court or to present new arguments not previously raised.5
5. Here, the Plaintiffs’ motion for reargument is time barred pursuant to Rule
59(e) and the rule is “crystal clear.”6 lt states that a “motion for reargument shall be
served and filed within five days after the filing of the Court's opinion or decision.”7
6. Under Rule 6(b), the Superior Court “has divested itself of the power to

”8 The computation of the five day time

enlarge the time for a motion for reargument
limit for filing a motion for reargument under Rule 59(e) excludes computation of
Saturdays, Sundays, and Court holidays.9

7. ln this case, the Court order that is subject to the Plaintiffs' instant motion
for reargument was issued on Monday, December 17, 2018. Thus, the five day
window during which either party could file a motion for reargument began to run on

Tuesday, December 18, 2018. The Plaintiffs' motion for reargument was not filed

 

4 Strong v. Wells Fargo Bank, 2013 WL 1228028, at *l (Jan. 3, 2013) citing Kermedy v.
Invacare, Inc., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006) (citation omitted).

5 Id. See also Hennegan v. Cardiology Consultants, P.A., 2008 WL 4152678, at *1 (Del.
Super. Sept. 9, 2009) citing Denison v. Redefer, 2006 WL 1679580, at *2 (Del. Super. Mar. 31,
2006)).

6 Id. citing White v. Riego, 2005 WL 516850, at *1 (Del. Super. Mar. 3, 2005).
7 Super. Ct. Civ. R. 59(e).
8 Id. at *1 citing Hessler, Inc. v. Farrell, 260 A.2d 701, 702 n. 1 (Del.1969).

9 Ia'. citing Farrell, 260 A.2d at 702 citing Super. Ct. Civ. R. 6(a).

3

Mazen & Nina Shahin v. City of Dover, et al.
C.A. No. K18C-10-023 WLW
January 9, 2019

until December 27, 2018, six days after this Court's December 17 order.10

8. As a result, the Court lacks discretion, pursuant to Rule 6(b), to enlarge the
time requirement for filing a motion for reargument Therefore, Plaintiffs' untimely
motion for reargument is time barred pursuant to Rule 5 9(e).

9. Assuming arguendo that the Plaintiffs’ motion for reargument was filed
timely, it would still exceed the six page limitation imposed by this Court pursuant
to Rule 78ll and, thus, be denied on that basis as well.

10. Finally, Plaintiffs' motion for reargument also fails substantively. The
Plaintiffs have failed to establish that the Court “overlooked a precedent or legal
principle that would have controlling effect, or that it has misapprehended the law or
facts such as would effect the outcome of the decision.”12 A careful reading of the
Plaintiffs’ motion reveals essentially rehashed arguments already decided by this
Court's December 17 order.13 In other words, the Plaintiffs are not entitled to take

another bite of the apple.14

 

10 The time calculation excludes Saturday, December 22, Sunday, December 23, Monday,
December 24 (additional State holiday) and Tuesday, December 25.

11 Super. Ct. Civ. R. 78(b).

12 Strong, 2013 WL 1228028, at *2 citing Depuly v. Conlan, 2012 WL 1646111, at *1 (Del.
Super. Apr. 12, 2012).

13 The motion also contains outrageous allegations that were not included in the initial
application.

14 Strong, 2013 WL 1228028, at *2.

Mazen & Nina Shahin v. City of Dover, et al.
C.A. No. K18C-10-023 WLW
January 9, 2019

11. Therefore, because the Plaintiffs have not stated an appropriate basis for
reargument, the Plaintiffs’ motion for reargument is hereby DENIED.15

IT IS SO ORDERED.

/s/ William L. Witham Jr.
Resident Judge

 

WLW/dmh

oc: Prothonotary

cc: Mazen and Nina Shahin, pro se
William W. Pepper, Sr., Esquire

 

15 The Plaintiffs’ motion for reargument also contains documents and matters that were
deemed confidential The Court reminds these pro se Plaintiffs that Rule l3(g) of the Delaware
Lawyers’ Rules of Disciplinary Procedure require plaintiffs to maintain confidentially when required
to do so.